 EDINBURG MFG. CO.EdinburgManufacturingCompanyandUpper South Department,InternationalLadies Garment Workers Union,AFL-CIO.Case 5-CA-3476.April 26, 1967DECISION AND ORDERMEMBERS BROWN, JENKINS, AND ZAGORIAOn December 6, 1966, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint, and recommended thatthose allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, EdinburgManufacturingCompany,Petersburg,WestVirginia, itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: This proceeding,withallpartiesrepresented,was heat d by me inThe complaint was issued on charges filed by Upper SouthDepartment, International Ladies GarmentWorkers Union,AFL-CIO (herein called the Union). During the trial the complaintwas amended in several respects Paragraphs VI(c) and VI(d)were amended by substituting the name "Leota Alt " ParagraphVI(h) was amended by inserting the words "and/or supervisor"between the words "agent" and "of " Finally, paragraph VII wasamended by inserting the words "and/or lay off" between thewords "terminate" and "the."2The General Counsel has moved to correct the stenographic121Petersburg,West Virginia, on September 8 and 9, 1966,uponacomplaint'oftheGeneralCounselandRespondent's answer. The issues litigated were whetherRespondent violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act).More particularly, the questions for decision are asfollows:1.Did Respondent threaten and coercively interrogateemployees and thereby engage in independent violationsof Section 8(a)(1) of the Act?2.Did Respondent create the impression that theactivities of its employees in support of the Union wereundersurveillanceand in that manner furtherindependently violate Section 8(a)(1) of the Act?3.Did Respondent violate Section 8(a)(3) and (1) of theAct by laying off Ersley Whetzel, one of its employees?4.Are two individuals in Respondent's employ, NoraPark, referred to in the complaint as Nora Parks, andRonald Berg, supervisors within the meaning of the Act?5. If Berg is not a supervisor is he an agent ofRespondent?Upon the entire record,2 upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the briefs submitted by theGeneral Counsel and Respondent, I make the following:FINDINGSOF FACT';1.RESPONDENT'S BUSINESSRespondent, a Virginia corporation having a place ofbusiness in Petersburg, West Virginia, is engaged thereand elsewhere4 in the manufacture and sale of ladies' andchildren'sclothing.From about July 1965 throughJune 27, 1966,' a representative period, Respondent soldand shipped directly to customers located outside theState of West Virginia goods valued in excess of $50,000.Accordingly, I find that Respondent is engaged incommerce within the meaning of the Act and that theassertion of jurisdiction over this matter by the NationalLabor Relations Board (herein called the Board) iswarrantedSiemons Mailing Service,122 NLRB 81, 85.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with the Union's effortsto organize Respondent's employees, which began early in1966, and Respondent's reaction to this. During February,March, and April, the Union held several meetings at thehome of Ersley Whetzel, employed by Respondent as aseam closer, and at a firehouse in Moorefield, WestVirginia, a nearby town. Also during this period the Uniontranscript of this proceeding, by substituting the name "Herman"for "Thurman," on various lines and pages.3The motion to dismiss the complaint made by Respondent atthe close of the trial is disposed of in accordance with the findingsand conclusions set forth in this Decision"Respondentalso has places of business in Edinburg, Virginia,and in Wardensville, West Virginia The facts in this case,however, relate only to Respondent's Petersburg plant5Unless otherwise indicated, all dates mentioned in thisDecision fall within 1966164 NLRB No. 18 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistributedauthorizationcardsamong Respondent'semployees.The Union's organizational campaign soon came toRespondent's attention and in April Respondent tookcountermeasures. These, the General Counsel contends,included threatening and interrogating employees, andcreating the impression that their activities in support ofthe Union were under surveillance, all in violation ofSection 8(a)(1) of the Act, and, in contravention of Section8(a)(3) of the Act, laying off Whetzel. Respondent, for itspart, asserts that the sole reason for Whetzel's layoff wasthat there was no work available which she couldefficiently perform and denies generally having violatedSection 8(a)(1) of the Act. In the latter connection,Respondent further contends that any statements made byits supervisors or agents which may be determined to havebeencoerciveorthreateningwerequantitativelyinsufficient to furnish a basis for concluding that theyconstituted violations of the Act and that, in any event, noemployee was actually intimidated.It is also the General Counsel's position that Nora Parkis a supervisor and that Ronald Berg is either a supervisoror an agent of Respondent and, accordingly, Respondent isresponsible for their conduct. Respondent, on the otherhand, urges that neither Park nor Berg has authority toperform any function set forth in Section 2(11) of the Actand that, therefore, both aremere rank-and-fileemployees, the former an office clerk and the latter amechanic. Insofar as Berg's agency is concerned,Respondent argues that he is not so closely identified withRespondent's management as to constitute him an agentof Respondent.B.Facts Concerning the Status of Nora Park and RonaldBergThe complaint alleges that Respondent independentlyviolated Section 8(a)(1) of the Act by,inter alta,conductengaged in by Nora Park and Ronald Berg. In order toascertainwhether Respondent is responsible for theiractions a determination must be made as to their status.Nora Park.Park is employed in Respondent's office. Inaddition to other duties, which include serving as thesecretary to Jack Parker, Respondent's plant manager,she performs certain functions in connection with thehiring of employees for Respondent. Thus, she acceptsemployment applications and interviews the applicantsduring which she forms an opinion as to their suitability'and makes appropriate comments to this effect on theapplications. Parker testified, in this connection, that he"[relies] on her to do this because when [he] first came[to Petersburg he] was a total stranger" and "felt that shewas more qualified to interview [applicants]. "itWhen it becomes necessary for Respondent to hireemployees, Park is informed of thenumberof employee$needed and the type of work they will be required to do.Park then reviews the employment applications on file inher office. Based upon the qualifications of the applicantsand her comments appearing on the forms, she chooses anapplicant "that [she thinks] would be suitable for theoperation," and recommends to Parker, Respondent'splant manager, that the applicant be hired.Based upon this recommendation, which, as Parktestified, Parker "has never gone against," Parker actuallyhires the person whose application Park has selected. Onoccasion, Park, herself, without any consultation withParker, has hired employees. In this regard, Parkertestified that he gives Park "certain leeway if she knowsthe girl, if she has been a former employee and has beensatisfactory or if she is an exceptional person."7Park, in addition,maintainsthe time and attendancerecords of Respondent's employees.When these showthat an employee has been late more than once in anyparticular week Park is required to ascertain from theemployee the reason for the tardiness and report thatreason to Parker."Ronald Berg:Berg has been employed by Respondentas a mechanic since 1962. He is responsible for repairingand maintaining Respondent's sewing machines, and isassisted in this by another employee. Like most of theother persons employed by Respondent he is paid on anhourly basis."From time to time Respondent's supervisors meet withParker. Berg is present at these meetings, but only whenthe subject under discussion is the quality of the productsmanufactured by Respondent. As Parker credibly, andwithout contradiction, testified in this connection, Berg iscalledupon to attend these meetings because "themechanic indirectly is responsible for the quality of [the]machine and how the machine works ... and [Berg isoften called]inonthesemeetings.tomake himunderstand the importance of keeping the machines goingproperly."In addition to Parker and Berg there are three othermen inRespondent's employ. They performjanitorial,maintenance, and shipping duties.Early in 1966, because of a scarcity of work inRespondent's plant,these men, not having much to do,would gather in the vicinity of the production lines and talkto the machine operators. To eliminate this condition,Parker, in their presence, told Berg, as Berg putit, "to seethat the men ... keep busy at alltimes." 10Since then, whenever Berg saw the other men idling hewould find something for them to do." It does not appear,however, that Berg has any authority to enforce his ordersin this area. Beyond referring a refusal to comply toParker, he, himself, seems to be powerless to compelcompliance. In the single instance reported in the recordinwhich this occurred Berg made no suggestions toParker as to disciplinary action and Parker asked for none.On one occasion when it became necessary forRespondent to hire a shipping clerk Parker asked Berg ifhe knew anyone qualified to do that kind of work. Bergpresented Parker with a list consisting of the names of6Parker has resided in Petersburg since 1962, whereas Parkhas been there 19 years and acknowledged that she "[knows] alot of people who live in [the] area "'These findings are based on a synthesis of the testimony givenby Park and Parker8The findings concerning Park's duties in this respect arebased on her testimony9Parker, Respondent's plant manager, and Park are the onlypersons in Respondent's employ who are salaried10Parker'sversion of his instructions to the employees inquestion was,in essence,that they were to help Berg, who had toomuch work to do at the time, when he asked them for assistanceBecause, in the circumstances, Berg's account appears to be themore plausible one, I accept it as true rather than Parker's11 Insofar as it may be material,Ifind that despite his exerciseof this function Berg has no privileges which the other men in theplant do not also enjoy EDINBURG MFG CO.three individuals, on behalf of all of whom Berg "gavereference."One of the men named on this list wassubsequently employed by Respondent. 12C.Contentions and Concluding Findings as to the Statusof Nora Park and Ronald BergThe General Counsel contends that Park is a supervisorbecause of her responsibilities in the hiring of employees.Asserting that Berg responsibly directs the work of otherpersons, the General Counsel argues that he is either asupervisororsocloselyalliedwithRespondent'smanagement as to be considered its agent. In opposition,Respondent urges that Park is merely a clerk whoperforms all her duties including those relating to hiringunder instructions from Parker. Insofar as Berg isconcerned, Respondent claims that his authority to directthe work of others is insufficient to bring him withinthe Act's definition of supervisor and that there is noagency relationship between Berg and Respondent.Regarding Park, it is clear from the evidence that sheplays a very large part in hiring employees. She interviewsapplicants for employment, notes her opinion as to theirsuitabilityontheirapplicationforms,makesrecommendations to Parker as to whether they should behired, which he "has never gone against," has "leeway" tohire employees, and, exercising independent judgment,has done so without consulting Parker.It is well settled that "the possession of any one of theauthorities listed in Section 2(11) [of the Act] places theemployee invested with this authority in the supervisoryclass."Ohio Power Co. v. N.L.R.B.,176 F.2d 385, 387(C.A 6). As Park effectively recommends the hiring of,and in the exercise of independent judgment herself hires,employees, both of which "authorities [are] listed inSection 2(11)" of the Act, I conclude that Park is asupervisor."The record requires a different conclusion as to Berg .\There are three possible bases upon which he can be heldto be a supervisor. 14 These are (1) his function of keepingother employees "busy"; (2) his having given Parker onone occasion, at Parker's request, a list consisting of thenames of three persons, one of whom was subsequentlyhired, thought by Berg to be qualified to perform theduties of shipping clerk, to each of whom Berg gave a"reference": and (3) Berg's attendance at supervisorymeetings.Insofar as the first is concerned it does not appear fromthe record that Berg's duties require him to do any morethanroutinelyassignwork to other employees.Furthermore, it does not appear that he has authority todiscipline the employees whose idleness he was directedtocheck,oreffectivelyrecommend that they be12The findings with respect to Berg's status are based on asynthesisof the testimony given by Berg and Parker,Respondent's plant manager, which except as noted in fn 10, wasmutually corroborative11Even absent the independent hiring authority with whichPark is invested, the fact that she makes recommendations whichParker, Respondent's plant manager, "has never gone against"would he sufficient to qualify her as a supervisor within themeaning of the Act See, in this connection,Canal Street HotelCorporation,127 NLRB 880,883-884.14The same considerations which compel my conclusion thatBerg is not a supervisor are applicable to the General Counsel'sagency contentions15 In view of this conclusion, I will recommend the dismissal ofparagraph VI(h) and the relating portion of paragraph VIII of the123disciplined.Accordingly,I cannot,on this score,concludethat Berg is a supervisor.Proctor-Silex Corp.,131 NLRB57, 58.With respect to the list of names requestedby Parker ofBerg, and Berg's"reference,"this seems to me to benothing more than any plant manager might request fromany employee or other person in whom he had confidence.Itdoes not, in my opinion,bring that person within thestatutory definition of supervisor even if, as in this case,one of the individuals so recommended was subsequentlyhired.Cf.Brotherhood of Locomotive Firemen andEnginemen,145 NLRB 1521,1534;Oregon Teamsters'SecurityPlan Office,119 NLRB 207,209-211;MansonNews Agency,Inc.,93 NLRB 1123,1125-26.Finally,Berg's attendance at some meetings alsoattended by supervisors does not, I feel,endow him withsupervisory status, for his presence there was not toparticipate indiscussionsordecisionsrelating tosupervision. The limited purpose of Berg's presence atsuch meetings was, as stated by Parker,Respondent'splantmanager,to impress him with the importance ofkeeping the machines in proper repair so that the qualityof the products produced on the machines would notsuffer.Thisisnot a function falling within the ambit ofSection 2(11) ofthe Act.Accordingly,Iconclude that Berg is not a supervisorwithin the meaning ofthe Act,nor is he so closely allied toRespondent'smanagement as to be considered as itsagent. t 5D. Facts Concerning Respondent's Alleged IndependentViolation of Section 8(a)(1) of the ActParker's speech:The complaint alleges that during a 4-day period in April,is Respondent independently violatedSection 8(a)(1) of the Act by interrogating and threateningemployees and by creating the impression that theiractivities on behalf of the Union were under surveillanceby Respondent. Included among Respondent's assertedlyviolativeacts is a speech made on April 15 toRespondent's assembled employees by Parker, its plantmanager. Aside from the question of whether the speech,itself,containedstatementswhichindependentlycontravened Section 8(a)(1) of the Act, its general tenor,insofar as the Union is concerned, casts much light on, andmust be taken into account in evaluating, Respondent'sother conduct of which complaint is made.In pertinent part, during the course of his speech,i7which Parker testified was made to allay the "unrest"which he sensed was present among Respondent'semployees because they had been on "short time" sincethe previous Christmas, Parker stated, as he furthercomplaint which alleges Respondent's violation of Section 8(aXl)of the Act by reason of Berg's interrogation of Respondent'semployees16As set forth in the complaint this period encompassedApril 14 through April 17. April 17, however, fell on a Sunday andthere is no evidence as to the occurrence of any event on that day.Accordingly, I believe that the reference in the complaint toApril 17 was inadvertent, and that April 16 was intended In anyevent, I shall so construe the complaint17 In addition to Parker, Leota Alt, one of Respondent'ssupervisors,andMary Vance, Ersley Whetzel, and LindaSherman, all employees, testified as to the substance of Parker'sspeech To the extent possible I have synthesized their testimonyThe source of quoted portions will be identified by an appropriatereference in the text or in a footnote 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified, that he "hoped" and "felt" that Respondent"would...have a good[spring] season"with"plenty ofwork for everyone" and exhorted the employees tomaintaintheir production and quality levels. He thentalked about what he termed the "union problem."18 Inthis regard he said that he had"specialized information"that ErsleyWhetzel,19and other employees,includingLinda Burke, had been attending meetings at Whetzel'shome and at the Moorefield fire hall with Harry Reislingand Mary Shoup;20 that the employees'attendance atthese meetings was their business,but that if Whetzel andBurke were"as interested in the[quality and quantity] of[their]work as [they were]inhavingmeetings at[Whetzel's] house with Harry and Mary, then [he was]sure [they] could do much better."21Concerning benefits which the employees might obtainthrough the Union, Parker stated, as he testified, that theUnion "could" make "fantastic promises of $3 or $4 anhour," but that no employer in the industry "paid ... thattype of wages." Alluding to a wage increase which hadbeen given to the employees of a local tannery after theirorganization by a union,Parker said that they had received"a five cent raise ... but what did it amount to."22While still on the subject of the "union problem,"Parker, in his words, asked the employees "to feel free tobring" their "problems" to him and if they were"reluctant" to do so personally to avail themselves of theservices of a committee elected by an employee club.Parker concluded his remarks on this score by telling theassembled employees that because of "these problems"Respondent sometimes lost "good operators,"citing, as anexample, the case of Geraldine Thorn, a former employee,who, as Parker put it, had quit "because of pressure fromhome that we had to have aunion inorder for her towork."23Respondent's interrogation,Threats, and Other ConductParker,Respondent's plant manager,not only discussedthe Union publicly, as set forth above, but also did soprivatelywith two employees, Mary Vance and ViolaSchrieve.1"This characterization is Parker's.isWhetzel's layoff later that day is alleged by the GeneralCounsel as having been violative of Section 8(a)(3) of the Act20Neither Reisling nor Shoup was called as a witness by anyparty to this proceeding As to their identity, however, Park, whoisParker's secretary and who,Ihave concluded,is a supervisor,testified that Reisling "is supposed to be involved withtheButcher Union";Whetzel testified that Reisling was instrumentalin organizing a tannery located in Petersburg,and Parker, that"anybody in Petersburg usually thinks when you mention a unionof Mary Shoup or Harry Reisling "21The quoted material appearing in the text at this point,except for the expression"specialized information,"is taken fromParker's testimonyMary Vance, an employee who heard thespeech,attributed the use of that term to Parker Her testimony inthis regard was not contradicted by Parker and was corroboratedbyWhetzel,who testified, similarly, that Parker said he had"specified information"about the meetings22 This finding is based on Vance's credited and undeniedtestimonyi1 Parker testified that the basis for his statement as to Thornwas a rumor which he had heard21Vance admitted that at the time her production had, in fact,beenlower than usual.25 These findings are based on Vance's undemed testimonyOn April 14, the day before his speech, Vance wasasked to go to Parker's office. There, Parker asked Vancewhether union cards were the cause of her lowproduction24 and whether she knew "anything about themeetings at Moorefield with Harry [Reisling] and Mary[Shoup]."AlthoughVance had, in fact, attended the unionmeetings at the Moorefield fire hall, had signed a unionauthorization card, and had distributed such cards to otheremployees,she denied having done so, and suggested toParker that she was being charged with such conductbecause her husband workedin a "unionshop." Parkerreplied that he had "nothing against unions" and had"mighty good union friends."25On the next day, several hours before he made hisspeech, Parker, Respondent's plant manager, spoke toSchrieve.26 As soon as Schrieve entered Parker's office,he asked her whether she "wasn't afraid she would get[herself] in trouble." When Schrieve told Parker that shedid not understand him, Parker,in essence,suggested thatshe was lying and asked her whether she was "guilty."27Beginning to suspect that Parker'squestions resultedfrom his belief that she was involved with the Union,Schrieve told him that she was not interestedin it;that shehad been asked by Whetzel to sign an authorization card,but had refused to do so; and that she had not attended theunion meetings.During Schrieve's denial of any relationship with theUnion, Parker, withoutstatingthat he did not have theUnion in mind when he asked her about getting into"trouble," again suggested that Schrieve was lying, andtold her that he "knew about [Ersley Whetzel's] littlemeetings." Althougnnot too clear as to sequence, at onepoint during their conversation Parker said to Schrievethat if a sufficient number of employees wanted a unionthey could have it."28Park, who I have concludedis a supervisor,and LeotaAlt, an admitted supervisor, also spoke to employees aboutthe Union. Insofar as Park is concerned, about the time ofParker's speech she had a conversation with DarleneTurner, a machine operator in Respondent's employ.29Park asked Turner whether she signed a union card andAdmitting that he discussed the Union with Vance, as shetestified, Parker stated that lie asked Vance and other employeesabout their relationship to the Union in order to determine theextent of "this general problem "26 Like Vance, Schrieve also heard Parker's speech27This question was prompted by Schrieve's offer to tellParker whether she was "guilty" if Parker clarified his referenceto "trouble "2s These findings are based on Schrieve's credible testimony.Although Parker admitted knowing that Whetzel favored theUnion,he denied that lie mentioned her name during hisconversation with Schneve He did not deny any other part ofSchrieve's testimony concerning her interview with him,statingmerely in this connection, that his recollection of it was"muddled."In view of this, and of Schrieve's demeanor on thewitness stand I credit her testimony in its entirety29Although my findings as to the conversation between Turnerand Park are based on Turner's testimony,Turner was unable tofix the time of this conversationwith certaintyShe stated,however, that it occurred shortly before a layoff in the springtimeInasmuch as many of Respondent's employees had been laid offduring the week of April 18, and the entire factory was closed onApril 22, 1 find that the conversation between Park and Turnertook place on April 14 or 15 EDINBURC MFG. CO.125whether she "knew what the union was." Upon receiving anegativereply to both questions Park told Turner that"we had one of the nicest plants and...a nice cafeteria[and] the plant is one of thenicest... around here forsomeone to work in.1"30At the time of her conversation with Park, Turner hadbeen steadily employed by Respondent since February. Inaddition to this period of employment, Turner hadpreviously worked for Respondent from October 1, 1964,until July 1,1965.At about the time of her conversation with Turner,Park also spoke to, Thurman Smith, who was thenemployed by Respondent as a shipping clerk. On April 14,as Smith was returning from lunch, he called on Park for,as he stated,"a social visit."During their ensuingconversation Park told Smith, who had attended one of theunion meetings, that "Fooling around with the union couldget ... an employee in trouble."The foregoing is Smith's version of his conversation withPark. Park's account is somewhat different. She testifiedthat on the day in question she took advantage of her afterlunch "chat" with Smith to ask him, as she was required todo, why he had been late for work; that Smith told her thatHarry Reisling stopped him on his way to work everymorning and talked to him; and that she thereupon toldSmith that "he might get ... involved in trouble by notreporting to work on time."InviewofReisling'sreputation,asParker,Respondent's plantmanager,testified,ofbeing, inessence, "Mr. Union" in Petersburg,31 I find that,analytically, there is no substantial distinction between thetwo versions. Whichever one is accepted, their import isthe same. Both refer to "trouble" and both have referenceto a union as the source of the "trouble," one expressly,and the other with reference to a name, which, in thecommunity, is virtually a synonym for union.The last conversation between one of Respondent'ssupervisors and an employee concerns Leota Alt andLinda Sherman, who, at the time, was employed byRespondent as a sewing machine operator. On April 16,the day after the speech made by Parker, Respondent'splantmanager, which was heard by Sherman, Alt, whoRespondent admits is a supervisor, told Sherman thatalthough Parker, in the course of his speech, had statedthatLinda Burke had attended a union meeting inMoorefield, he had intended to say that she, "Linda Crist"(Sherman'smaiden name),had attended the meeting. Thefact is, as Sherman credibly testified, that Burke had notattended any union meeting, whereas Sherman had.Duringthe same conversation Alt asked Sherman if shehad signed a union card and whether Whetzel or Vance,both of whom were employed by Respondent, had givensuch cards to her. Upon Sherman's refusal to answereither question Alt, with respect to the latter, stated that"It must have been Mary Vance, because we kept a closetab on her."32Berg, who I have concluded is a rank-and-file employee,spoke to about 10 other employees about the Union andthree times reported to Parker, Respondent's plantmanager, his opinion that certain employees favored theUnion. I find, however, that Parker neither asked Berg toinquire among the employees as to their attitudes towardthe Union, nor did he request Berg to make reports to himconcerning this matter. I likewise find that Parker did notdirect Berg to discontinue his activity in this regard, tellingBerg, on those occasions when Berg brought informationto him only, that he was already aware of what Berg hadreported.E. Contentions and Concluding Findings as toRespondent's Alleged Independent Violations of Section8(a)(1) of the ActAs noted above, the General Counsel contends thatRespondent violated Section 8(a)(1) of the Act by itsinterrogation of, and threats to, employees and by creatingthe impression that their activities in support of the Unionwere under surveillance. Respondent, in support of itsdenial that it violated Section 8(a)(1) of the Act, argues thatno threats were made; that whatever interrogation isdisclosed by the record was not coercive; and that theevidence is insufficient to support the General Counsel'scontentionwith respect to surveillance. Respondentargues further that if it be concluded that Respondent ischargeable with violative threats or interrogation theirincidence was too isolated to warrant consideration by theBoard and that, in any event, no employee wasintimidated.Section 8(a)(1) of the Act is violated by an employer whoengages in conduct which, in the language of the statute,operates "to interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed in Section 7."Interrogation of employees as to their activities in supportof a union, contravenes Section 8(a)(1) of the Act onlywhen it is coercive.Blue Flash Express, Inc.,109 NLRB591. On the other hand, threats of reprisal for supporting aunion are, in and of themselves, coercive and henceviolativeofSection8(a)(1)oftheAct.HendrixManufacturing Company, Inc. v. N.L.R.B.,321 F.2d 100,105 (C.A. 5). The same section of the Act is also violatedby an employer who creates an impression among hisemployees that their activities on behalf of a labororganization are under surveillance because such conducttends "to restrain and interfere with the ... exercise oftheir rights guaranteed under the Act."Mitchell Plastics,Incorporated,159 NLRB 1574.Taking the last item first, I find that Respondent plainlyfostered the impression among its employees that theirattendance at union meetings and their signing anddistribution of union cards were being closely watched byRespondent. This was made clear by the announcementmade by Parker, Respondent's plant manager, during hisspeech to the employees that he had "specializedinformation" concerning their union meetings; by Parker'sexpression of incredulity when Schrieve, an employee,denied having had anything to do with the Union and his10Park testified that she renumbered her conversation WilliTurner but did not recall talking to her about the Union Parkadmitted, however, that she might have done soiiPark testified that she (lid not know of Reisling's reputationat the time of her conversation with Smith In view of Parker'stestimony and the fact that Park has lived in Petersburg for 19years and acknowledged knowing "a lot of people who lived in[the] area," I do not believe her testimony in this regarditAll denied asking Sheunan about union cards With respectto [hie Crist-Buike matter Alt, in effect, put the shoe on the otherfoot saying that it was Sheinian who asked her why Parker hadmeant Crist when he said Burke and that all she said in responsewas "Is that so " Because of their demeanui while testifying andbecause Sherman can be classed as a disinterested witness,having, under apparently amicable circumstances,resigned fromRespondent's employ in August, I credit her rather than All 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement to her that he "knew about[Ersley Whetzel's]littlemeetings";by Parker's response to Berg that healready had the information which Berg was bringing himconcerning the attitudes toward the Union of theemployeeswhom Berg had questioned;33byAlt'sstatement to Sherman,an employee,that Parker,duringhis speech had intended to say that she rather than Burke,another employee,had attended a union meeting; and byAlt's admission to Sherman that"a close tab" was beingkept on Mary Vance, an employee, suspected byRespondent of distributing union cards.Insofar as interrogation is concerned, I have nohesitancy in finding,on the record in this case, thatRespondent queried employees concerning the Union andtheir relationship to it.Briefly, the evidence,in thisconnection,shows, and I have found,thatParkerquestioned Vance and Schrieve,Park questioned Turner,and Alt questioned Sherman.34The issue is whether theinterrogation of these employees was violativeof the Actbecause it was coercive,as the General Counsel contends,or, as urged by Respondent,untainted,in that regard and,hence, not an unfair labor practice.As I stated above(sec.D,¶2)Respondent's conductmust be evaluated in the light of Parker's speech. Byreferring,during his talk,to the "union problem," bytelling employees that it would be "better" if they were asinterested in their work as they were in attending unionmeetings,by asking them to bypass the Union inconnection with their "problems,"by suggesting that theUnion would be unable to fulfill its promises, and byimplying that the Union was the cause of employees'quitting their jobs,Parker's hostility to the Union becamemanifest.When viewed in juxtaposition with Parker'sspeech demonstrating his animosity to the Union, whichimmediately preceded or followed the interrogations, theircoercive nature becomes apparent.Lindsay Newspapers,Inc.,130 NLRB 680,modifiedon other grounds 315 F.2d709 (C. A. 5).Ialso find that the questioning of the employeesconcerned violated Section 8(a)(1) ofthe Acteven whenconsidered without reference to Parker's speech. Thus,Parker's interrogation of Vance as to her knowledge ofunion meetings included a question as to whether her lowproduction was caused by union cards. In the context oftheentireconversation between Parker and Vance,Parker's tying a question as to production deficiencieswith union activity, together with the suggestion,implicitin such a question,that the former was the result of thelatter, restrained Vance in the exercise of her right tosupport the Union as guaranteed in Section7 of the Act.Insofar as Schrieve is concerned, Parker, Respondent'splant manager, seems to have adopted a different tack.Letting her believe that he thought she favored the Unionand that his questions concerned her involvement with the.itHaving concluded that Berg was not a supeivisoi ofRespondent's agent. I further conclude that Respondent is notliable fox his conductNot can I find, on this record, thatRespondent IS answerable lot Berg's conduct on the tlieoiy that itencouragedBeig to continue his practice of uiteiugatingemployees concenung then relationship to the Union andiepoxtiug his findings to ParkerOn the contraxy.Ifind that, ifanything, Beig; s efforts tin this regard were discumaged by thenature of Parker's response to Berg each time Beig repotted tolimn Cfhttuiai EnoelopeCoiporation,130 NLRB 1574, 1576-77.CronNecrtle Conipiini,96 NLRB 456, 478. I do find. however, thatRespondent availed itself of the urforniation which Berg broughtUnion, Parker asked Schrieve whether she wasn't afraid ofgetting herself into trouble and whether she was guilty. Byequating Schrieve's supposed support of the Union withtrouble and guilt, Parker's questions, if not actuallythreatening,were coercive in nature.See, in this'connection,ContinentalMotors, Inc.,145 NLRB 1075,1076.35Park, who I have found to be a supervisor, interrogatedTurner as to whether she had signed a union card and as toher knowledge of the Union. At the sametimePark toldTurner that Respondent's plant was "one of the nicest" inthe area for a person "to work in," and had "a nicecafeteria."Park'sstatement,otherwisegratuitousinasmuch as Turner, who at that time had been inRespondent's employ for an overall period of about a year,was capable of forming her own opinion in this regard,was, as I construe it, a not too latent threat that the adventof the Union would operate to destroy the "niceness" ofRespondent'splantandcafeteria.SusquehannaBroadcasting Co.,139 NLRB 1294,1295. The threat, beingintrinsically coercive, imparted a coercive nature to theinterrogation which it accompanied.Continental Motors,Inc., supraat 1076, 1079-80;N.L.R.B. v. General ShoeCorporation,207 F.2d 598 (C.A. 6).Alt,one of Respondent's supervisors, interrogatedSherman as to whether she had signed a union card and asto the identity of the person who had given her the card.During the same conversation, Alt also indicated toSherman that Respondent, in violation of Section 8(a)(1) ofthe Act, as I have found, was keeping under surveillanceitsemployees' activities in support of the Union.Considered in the context of this unfair labor practice, Ifind that Sherman's interrogation by Alt was coercivewithin the meaning of Section 8(a)(1) of the Act.Janiel,Inc.,129 NLRB 1191, 1197.In addition to the foregoing "interrogation" violations ofSection 8(a)(1) of the Act, I find that Respondent alsoviolated that section of the Act by Park's thinly veiledthreat to Turner, discussed above, and by her threateningstatement to Thurman Smith that an employee could get introuble by "fooling around with the union."ContinentalMotors, Inc.,145 NLRB 1075, 1076.36Respondent aigues, by way of avoidance, that shouldthe conclusion be reached that Respondent did in factinterrogate and threaten employees, its conduct, in thisregard, was isolated and that no employee was actuallyintimidated. These arguments are not well taken. Withrespect to the former, it can hardly be said thatinterrogation and threats which involve five employees,two supervisors, and Respondent's plant manager isisolated.Harbison-Fischer MaituJactunng Co.,131 NLRB885, 888,enfd. 304 F.2d 738 (C.A. 5). With respect towhether any employee was actually intimidated byRespondent's conduct, it is well settled that a finding thatto Packet tin pnnuoting the idea among its employees that thenunion activities weie undei surveillance" It will be ienienibeied that Paik and Alt ate supeivnsotsPaikei's statenient to \ ance that lie had "nothing againstUnions" and that lie had "nughts good union fiends." and hasieniaik to Scbnese that if a sufficient nunibei of ennploieeswanted a union "they could have it" do not. ui nn opuuun.measure up to the safeguards descibed by the Boaif IIIBlueFlashExpress, hic , 109 NLRB 591.592-593'" I would come to the same conclusion e',en if Pat k's %ei lionof hen conversationwith Snuth isaccepted EDINBURG MFG. CO.127an employer violated Section 8(a)(1) of the Act is notdependent upon a showing that employees were actuallycoerced. As stated by the Court of Appeals for the FifthCircuit, "The test is whether the [conduct] tends to becoercive, not whether the employees are in fact coerced."N.L.R.B. v. Cameo, Inc.,340 F.2d 803, 804, fn. 6, cert.denied 382 U.S. 926.Accordingly, I conclude that Respondent independentlyviolatedSection8(a)(1)of the Act by coercivelyinterrogating employees concerning their activities insupport of the Union, by threatening them for supportingtheUnion, and by creating the impression that theiractivities in support of the Union were under surveillance.F.Facts Concerning Respondent's Alleged Violation ofSection 8(a)(3) of the ActErsleyWhetzel entered Respondent's employ in 1963.Her layoff, whichisalleged inthe complaint as havingbeen violative of Section 8(a)(3) of the Act, occurred onApril 15. Before that Whetzel's most recent layoff wasfrom April 1 through April 13.DuringFebruary, threeunion meetingswere held inWhetzel's home. Present at thesemeetingswere severalemployees of Respondent, representatives of the Union,and two residents of Petersburg, Harry Reisling and MaryShoup, who were neither representatives of the Union noremployees of Respondent.37 In March, Whetzel attendedtwo unionmeetingsinMoorefield, an adjoining town. AlsoduringFebruary,Whetzel distributed union cards toRespondent's employees and obtained signatures to 10 or12 such cards.38At the time of her layoff on Friday, April 15, Whetzeland seven other employees workedas seamclosers. Thereare 16sewing machineswhichseamclosers operate. Eightof these are Union Special Safety Stitch machines andeight areWilcox & Gibbs Superlock machines (hereinrespectivelycalledUnionSpecialandSuperlockmachines). As Whetzel admitted, she could operate theUnion Special machine more proficiently than she couldthe Superlock.During the afternoon of Friday, April 15, Whetzel wasinformed by a servicegirl39that she "was laid off until[she]was called back."40 Departing from the usualpractice in such cases, the service girl did not informWhetzel of the reason for her layoff. Instead, she referredWhetzel to Parker foran explanation.Whetzel, accordingly, went to Parker who told her thathe did not know why she was being laid off. During heiconversation with Parker at thistimeWhetzel told Parkesthat "if he thought [she] was havingmeetingsat [her]house with Mary [Shoup] and Harry [Reisling] he wasmaking amistake." Parker replied, as Whetzel testified,that "it was too close [to] home."4iAlthough Whetzel was not so informed at the time of herlayoff, Parker, Respondent's plant manager, testified thatshe had been laid off on Friday, April 15, because all workavailable during the following week had to be performedon the Superlock machine which Whetzel could notefficientlyoperate; thatno seamclosersworked onMonday, April 18, because there was no work at all forthem to do; that although all otherseamclosers wererecalledand worked on Tuesday, Wednesday, andThursday, April 19, 20, and 21, Whetzel was not recalledbecause of her lack of efficiency in operating theSuperlock machine; and that Respondent's entire plantwas closed for lack of work on Friday, April 22. Although itisParker's testimony thatWhetzel had been laid offbecause no Union Special work was available during theweek of April 18, therewas, ashe ultimately admitted, andas I find,a substantialquantity of such work actually donethat week. Parker's estimates as tothe amount of thiswork varied from 75 to 100 dozen reorderedgarments.This, he stated, would provide a day's work for oneemployee.Regular, as opposed to reordered, work to be performedon the Union Special machine became available during theweek of April 25, and Whetzel was notified on April 26 toreturn to work the next day. She did not do so, however,because she was scheduled to enter a hospital that day forsurgical treatment and so informed Respondent. She was,thereupon, placed on sick leave and was stillin that statusat the time of thetrial.42In view of Parker's testimony as to the reason forWhetzel's layoffitisappropriate to take note ofRespondent's policyin this area.Parker stated, in thisregard, that during "a slack period" Respondent "evenedout the work ... as much as possible, depending [on] theefficiency of the girlsoperatingthe machines that do thejob."G. Concluding Findings Concerning Respondent's AllegedViolation of Section 8(a)(3) of the ActAlthough it is well settled that an employee who, asWhetzel did, engages in protected activity is not therebyimmunized from layoff for a legitimate reason, it is equallywell settled that where "the explanation of the [layoff]offered by the respondent fails to stand under scrutiny" aninferencecanbedrawnwhich is unfavorable toRespondent.N.L.R.B. v. Dant & Russell, Ltd.,207 F.2d165, 167 (C.A. 9). The court which decidedDant & Russell17See In 19 for a discussion concerning the identity of Reislingand Shoup18 'T'hesefindingsarebasedonWhetzel'scredible,uncontradicted testimony39As Parker,Respondent's plant manager, testified,servicegirls,among other things,givework to the operators Nocontention is made by any party to this proceeding that servicegirls are supervisors40Whetzel was notified of her layoff several hours afterParker's speech in which he stated,as I have found,that he had"specialized information"concerning the union meetings inWhetzel's home,and that if Whetzel was as interested in her workas she was in having meetings she "could do much better."41These findings are based on Whetzel's testimony which was,except for that relating to the meetings,corroborated by Parker.Although Parker denied that he and Whetzel talked about themeetings,I credit Whetzel in this regard,l du this not only becauseWhetzel impretsed me favorably as a truthful witness, but alsobecause experience teaches that an employee laid off withoutbeing given a reason during the heat of a union organizingcampaign would normally conclude that the layoff was related tothe Union's organizing efforts and,for the purpose of having thelayoff rescinded, would seek to dispel in the mind of the employerany notion that the employee was a union supporter.Expeciallywould this be so where, as in this case, the unexplained layofffollows hard on the heelsof an antiunionspeech made by theemployer in which he had singled out the employee in questionand had stated, in a derogatory manner, that he knew about unionmeetings held in the employee's home.42 In its brief Respondent represented that Whetzel returned towork on October 3. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDspelledout, in a morerecent case, the extent of theinference which can be drawn in sucha situation. InShattuck Denn Mining Corporation v. N.L.R.B.,362 F.2d466, 470 (C.A. 9), that court stated with sharp explicitness:If [thetrial examiner]finds that the stated motive fora [layoff] is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires toconceal-an unlawful motive-atleastwhere ... thesurrounding facts tend to reinforce the inference.43Although Parker, Respondent's plant manager, testifiedthatWhetzel was laid off on April 15, because onlySuperlock work was available the following week, the factis that therewas a substantialamount of Union Specialwork to be done.44 I find, therefore, that the stated motiveforWhetzel's layoff is false. Having so found, I draw theinference, as did the Trial Examiner inShattuck DennwithBoard and court approval, that the actual motive forWhetzel's layoff was to discourage membership in theUnion.Also, as inShattuck Denn,the "surrounding facts tendto reinforce [this] inference." Thus, Whetzel appeared tohave been the stauchest advocate of the Union amongRespondent's employees. Only hours preceding Whetzel'slayoffRespondent'splantmanagerin a speech to itsemployees demonstrated his hostility to the Union, whichwas thenengaged in an organizing campaign amongRespondent'semployees,andderogatorilysingledWhetzel out for holdingunion meetingsin her home.Whetzel, contrary to Respondent's usual practice, wasgivenno reasonfor her layoff, but was told at the time byRespondent'splantmanager in responseto her feebleattempt to deny that unionmeetingshad been held in herhouse thatsuch meetingswere "too close [to] home."Although she had just been recalled to work on April 14,following a 2-week layoff, Respondent did not adhere to itspolicy of evening out workamongits employees duringslack periods by recalling Whetzel during the week ofApril 18, despite the fact that there was work availablethatweek which she could have efficiently performed.Finally,Whetzel's layoff occurred contemporaneouslywith the commission by Respondent of unfair laborpractices independently violative of Section 8(a)(1) of theAct.The foregoing factors strengthenmy belief thatWhetzel's layoff was discriminatory. Accordingly, Iconclude that by laying off Whetzel on April 15,Respondent violated Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerceamongthe several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE.REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, my Recommended Order4' This statement of the law was specifically adopted by theBoard inAtlantic Metal Products, Inc ,161 NLRB 919, fn S44Although the Union Special work involved was merely of 1will direct Respondent to cease and desist therefrom andto take such affirmative action as will effectuate thepurposes of the Act. In this connection, inasmuch asRespondent has already offered reinstatement to Whetzel,Respondent will be required only to make her whole forlossofearningsshemay have suffered by thediscrimination practiced against her. Any backpay foundto be due to Whetzel shall include ipterest in the amountand manner provided for inIsis Plumbing & Heating Co.,138 NLRB 716.In view of the nature and extent of the unfair laborpractices engaged in by Respondent my RecommendedOrder will contain broad cease-and-desist provisions.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer within themeaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By the conduct set forth in sections III, D, and III, E,hereof, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By laying off ErsleyWhetzel because of hermembership in, and activities on behalf of, the Union,thereby discouraging such conduct Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.Respondent did not violate Section 8(a)(1) of the Actin the mannerset forth inparagraphVI, h, and therelatingportion of paragraph VIII of the complaint.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this case I hereby issue thefollowing:RECOMMENDED ORDEREdinburg Manufacturing Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogatingemployees concerningtheir,or other employees',activities in support of,attitudestoward,attendanceatmeetingsof,ormembership in, Upper South Department,InternationalLadies Garment Workers Union,AFL-CIO,or any otherlabororganization,orconcerning their,orotheremployees, having signed a card,or distributed cards,designating or authorizingUpper SouthDepartment,International Ladies Garment Workers Union,AFL-CIO,or any other labor organization,to act as their, or otheremployees', representative for purposes of collectivebargaining.(b)Threatening employees with trouble or any form ofreprisal for becoming members of,attending meetings of,supporting,or engaging in activities on behalfof,UpperSouth Department,International Ladies Garment WorkersUnion,AFL-CIO,or any other labor organization, or forsigning a card,or distributing cards, designating orauthorizingUpper South Department,InternationalLadies Garment Workers Union,AFL-CIO,or any otherday's duration, it looms large when compared with the brevity ofWhetzel's layoffwhich encompassed an operativeperiod of only 5days EDINBURG MFG. CO.labororganization, to act as his, or any other employees,representative for the purposes of collective bargaining.(c)Engaging in, or attempting to engage in, or giving theimpression that it is engaging in, surveillance of itsemployees'activitiesonbehalfofUpper SouthDepartment, InternationalLadiesGarmentWorkersUnion, AFL-CIO, or any other labor organization.(d)Discouragingmembership inUpperSouthDepartment, InternationalLadiesGarmentWorkersUnion, AFL-CIO, or any other labor organization, bydiscriminating against employees in regard to hire ortenure of employment or any term or condition ofemployment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from anyand all such activities, except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment inconformity with Section 8(a)(3) of said Act.2.Take the following affirmative action, which it isfound will effectuate the policies of the National LaborRelations Act, as amended:(a)Make Ersley Whetzel whole for any loss of earningsshe may have suffered by reason of the discriminationpracticed against her in the manner set forth in the sectionof this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll reords, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(c)Post at its premises in Petersburg, West Virginia,copies of the attached notice marked "Appendix." 45Copies of said notice, to be furnished by the RegionalDirector for Region 5 of the National Labor RelationsBoard, shall, after being signed by an authorizedrepresentative of Respondent, be posted by Respondentimmediately upon receipt thereof and maintained by it fora period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that such notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within20 days from the date of receipt of this Decision, whatsteps Respondent has taken to comply herewith 46IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.45 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "46 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify theRegionalDirector ,in writing, within10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."129APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT coercively question any employeeabout his, or any other employees', desires towardany union; or whether he or any other employee hassigned a card, or distributed cards designating orauthorizing any union to act as his, or any otheremployees', collective-bargaining representative; orwhether he, or any other employee, has become amember of any union; or whether he, or any otheremployee, has attendeda unionmeeting; or whetherhe, or any other employee, has supported any union inany other way.WE WILL NOT threaten any employee with troubleor any form of reprisal for attendinga union meeting;for joining, or remaining a member of, any union; forsigning or distributingunioncards; or for supporting,or engagingin any activities on behalf of, any union.WE WILL NOT spy upon, attempt to spy upon, norwill we give the impression that we are spying upon,any employee's activities on behalf of, or in supportof, any union.WE WILL NOT discourage membership in UpperSouth Department,InternationalLadiesGarmentWorkers Union, AFL-CIO, or or any other union, bylaying off or by discriminatingagainstany employeein any othermanner inregard to his hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any othermannerinterfere with,restrain,or coerce any employee in the exercise of hisrights guaranteed by the National Labor RelationsAct.WE WILL make Ersley Whetzel whole for any loss ofearningsshemay have suffered by reason of herlayoff of April 15,1966.All our employees are free to become, remain,or refrainfrom becomingor remaining,members of Upper Southdepartment,InternationalLadiesGarmentWorkersUnion, AFL-CIO, or any otherunion,except to the extentthat this right may be affected by the provisions of theNational Labor Relations Act.EDINBURG MANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Sixth Floor, 707NorthCalvertStreet,Baltimore,Maryland 21202,Telephone 752-8460, Ext. 2100.